Citation Nr: 0104068	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.  He died on December [redacted], 1997.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied a claim by the appellant seeking 
entitlement to service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318; basic eligibility to 
Chapter 35 Dependents' Educational Assistance benefits was 
also denied.

In a January 2001 informal brief presentation, the 
appellant's representative argued that a claim for 
entitlement to service connection for arthritis of the right 
knee was pending prior to the veteran's death and that 
entitlement to accrued benefits was warranted on that basis.  
This matter has not been addressed at the RO level and, thus, 
is referred back for proper action.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

The appellant's Substantive Appeal, VA Form 9, was submitted 
in March 1999.  It indicates that the appellant did not want 
a personal hearing before a member of the Board (Travel 
Board).  However, in October 1999, the appellant submitted a 
duplicate copy of her March 1999 VA Form 9, with a 
modification reflecting that she did indeed want a Travel 
Board hearing.  This form is a valid request for a personal 
hearing.  Unfortunately, this case was certified to the Board 
without further development of the Travel Board hearing 
request.  Therefore, further appellate review by the Board 
must be deferred at this time in order to allow the RO to 
make appropriate arrangements for a Travel Board hearing at 
their facility in Nashville, Tennessee.

In light of the above, the Board finds that this case has a 
procedural defect.  As a result, it must be remanded back to 
the RO and the appellant must be provided the opportunity to 
appear at a Travel Board hearing.  38 C.F.R. § 19.9  (2000) 
("If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, a Member or panel of Members of the Board 
shall remand the case to the agency of original 
jurisdiction.").

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a Travel Board hearing.  She and her 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the appellant 
indicates that she no longer wants a 
hearing, or if she fails to show for a 
scheduled hearing, evidence of such 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


